EXHIBIT 10.79 LEASE SUMMARY AUTO-BY-TEL CORPORATION, A Delaware Corporation Date: April 3, 1997 Building: 18872 MacArthur Blvd. Irvine, CA92612 Tenant: Auto-By-Tel Corporation, a Delaware corporation Premises: Approximately 12,280 rentable square feet located on the fourth floor of 18872 MacArthur Blvd., Suite 400, Irvine, California 92612 Term: Fifty-three (53) month lease term Lease Commencement: April 10, 1997 Security Deposit: Security Deposit to equal to $18,838.40 Primary Term Rent:Months*Rate/SF/FSGAmount 4/10/97 – 1/31/98$1.10$13,508.00 2/1/98 – 1/31/99$1.15$14,122.00 2/1/99 – 9/30/99$1.35$16,578.00 10/1/99 – 9/30/00$1.45$17,806.00 10/1/00 – 9/30/01$1.53$18,788.00 *Lease must be renewed within ninety (90) days of expiration otherwise suite will be marketed to prospective tenants as coming available. Option to Extend: Tenant shall be granted an option to extend lease to the extent that the building is available beyond the initial five year period of the lease. Right of First Offer: Tenant shall have the “right of first offer” to the space on the third (3rd) floor of building.See Schedule “H”. Tenant Improvements: Landlord will provide a tenant improvement allowance of $6.00 per useable square feet to be used for construction improvements to the space, which will include paint and carpet.Landlord must approve in writing all tenant improvements and will reimburse tenant upon receipt of invoice, cancelled check and lien release if applicable. Special Considerations: See Schedule "H" Parking: See Schedule "I" Operating Expenses: 1997 Base Year Proportionate Share: 12,280 SF divided by 46,621 SF 26.34% OFFER TO LEASE To: The Provider Fund 1.The undersigned offeror, having inspected the premises or plans thereto offers to lease the premises as outlined in Schedules "A" and "B" and under the terms and conditions as set forth in the Lease attached hereto and forming a part hereof and initialed by the parties. 2.Cash/Cheque for $32,346.40 payable to The Provider Fund pending completion or other termination of this agreement, it is attached hereto to apply as a deposit on Basic Rent and/or as security deposit which will be returned if this Offer is not accepted. 3.The Lease shall be drawn by you in accordance with the attached Lease and shall be executed by both parties forthwith. 4.It is further understood that all representations made by The Provider Fund or any of its representatives, are set out in this agreement. 5.This Offer shall be irrevocable until April 6, 1997, after which time if not accepted, this Offer shall be null and void. DATED this 10th day of April, 1997. Auto-By-Tel, a Delaware Corporation /s/Brian B. MacDonald V.P. Finance SignatureTitle SignatureTitle (Note:If a corporation, give title of signing officer and affix seal.) The Provider Fund hereby accepts the above Offer. DATED this 10th day of April, 1997. The Provider Fund /s/ Debra Wodouk Signature Director of Operations Title INDEX Page 1.
